Name: 2004/914/EC: Commission Decision of 16 December 2004 amending Decision 2003/858/EC as regards imports of live fish of aquaculture origin and products thereof for further processing or immediate human consumption (notified under document number C(2004) 4560)Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  consumption;  health;  fisheries;  trade
 Date Published: 2008-12-05; 2004-12-29

 29.12.2004 EN Official Journal of the European Union L 385/60 COMMISSION DECISION of 16 December 2004 amending Decision 2003/858/EC as regards imports of live fish of aquaculture origin and products thereof for further processing or immediate human consumption (notified under document number C(2004) 4560) (Text with EEA relevance) (2004/914/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products (1), and in particular Article 20(1) and Article 21(2) thereof, Whereas: (1) Commission Decision 2003/858/EC of 21 November 2003 laying down the animal health conditions and certification requirements for imports of live fish, their eggs and gametes intended for farming, and live fish of aquaculture origin and products thereof intended for human consumption (2), sets out the specific animal health conditions for imports of live fish and certain products of aquaculture origin into the Community from third countries. (2) The definition of farming in Decision 2003/858/EC has led to different interpretations concerning the scope of the Decision. For the sake of clarity, this definition should therefore be made more precise. (3) The requirements laid down in Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products (3), apply also to live fish imported for the purpose of human consumption. For the sake of clarity, Article 4 of Decision 2003/858/EC should be amended accordingly. (4) The import requirements for fish products to be further processed in Decision 2003/858/EC should apply only to species susceptible to diseases referred to in List II of Annex A to Directive 91/67/EEC or diseases that are considered exotic to the Community. Experience has shown that these requirements are not clearly described by the wording of Article 5(2), and therefore that article should be amended for the sake of clarification. (5) Commission Regulation (EC) No 282/2004 of 18 February 2004 introducing a document for the declaration of, and veterinary checks on, animals from third countries entering the Community (4), has replaced Decision 92/527/EEC (5). Where live fish are destined for farming or restocking purposes, the control procedure in Article 8 of Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (6), should be used and the common veterinary entry document in Regulation (EC) No 282/2004 completed accordingly by the official veterinarian. (6) Commission Regulation (EC) No 136/2004 of 22 January 2004 laying down procedures for veterinary checks at Community border inspection posts on products imported from third countries (7) has replaced Decision 93/13/EEC (8). Where certain products of aquaculture origin are destined for further processing in the Community, the control procedure in Article 8 of Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (9) should be used and the common veterinary entry document in Regulation (EC) No 136/2004 completed accordingly by the official veterinarian. (7) The certification procedures laid down in Article 7 of Decision 2003/858/EC should be amended accordingly, and its Annex VI deleted. (8) It is necessary, for the sake of simplification and clarification, to harmonise statements on the model certificates laid down in the Annexes to Decision 2003/858/EC, with those on the model certificates laid down pursuant to Directive 91/493/EEC. Annexes II, III, IV and V to Decision 2003/858/EC should be amended accordingly. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2003/858/EC is amended as follows. 1. Article 2(2)(g) is replaced by: (g) farming  means the keeping of aquatic animals on a farm. 2. Article 4 is replaced by the following: Article 4 Conditions related to importation of live fish of aquaculture origin for human consumption Member States shall authorise the importation into their territory of live fish of aquaculture origin intended for immediate human consumption or for further processing before human consumption, only if: (a) the fish originate in third countries authorised under Article 11 of Directive 91/493/EEC, and comply with the public health certification requirements laid down under that Directive; and (b) the consignment complies with the conditions laid down in Article 3(1); or (c) the fish is sent directly to an approved import centre to be slaughtered and eviscerated. 3. Article 5(2) is replaced by: 2. Member States shall ensure that the processing of fish products of aquaculture origin from species susceptible to EHN, ISA, VHS and IHN takes place in approved import centres unless: (a) the fish have been eviscerated before dispatch to the European Community; or (b) the place of origin in the third country has a health status as regards EHN, ISA, VHS and IHN, equivalent to the place where they are to be processed. 4. Article 6 is replaced by the following: Article 6 Conditions related to importation of fish products of aquaculture origin for immediate human consumption Member States shall authorise the importation into their territory of fish products of aquaculture origin intended for immediate human consumption only if: (a) the fish originate in third countries and establishments authorised under Article 11 of Directive 91/493/EEC, and comply with the public health certification requirements laid down under that Directive; and (b) the consignment consists of fish products suitable for retail sale to restaurants or directly to the consumer without further processing; and labelled in accordance with the provisions of Directive 91/493/EEC; and (c) the consignment complies with the guarantees laid down in the animal health certificate drawn up in conformity with the model in Annex V, taking into account the explanatory notes in Annex III. 5. Article 7 is replaced by the following: Article 7 Control procedures 1. Live fish, their eggs and gametes imported for the purpose of farming, and live fish of aquaculture origin imported for the purposes of restocking of put and take fisheries shall be subject to veterinary checks at the border inspection post in the Member State of arrival according to Article 8 of Directive 91/496/EEC, and the common veterinary entry document provided for in Regulation (EC) No 282/2004 shall be completed accordingly. 2. Live fish of aquaculture origin and products thereof imported for immediate human consumption or for further processing before human consumption, shall be subject to veterinary checks at the border inspection post in the Member State of arrival according to Article 8 of Directive 97/78/EC, and the common veterinary entry document provided for in Regulation (EC) No 136/2004 shall be completed accordingly. 6. Article 8 is replaced by the following: Article 8 Preventing contamination of natural waters 1. Member States shall ensure that imported live fish of aquaculture origin intended for human consumption are not released into natural waters within their territory. 2. Member States shall ensure that imported products of aquaculture origin intended for human consumption do not contaminate any natural waters within their territory. 3. Members States shall ensure that transport water from imported consignments does not lead to contamination of natural waters within their territory. 7. Annex II is replaced by Annex I to this Decision. 8. Annex III is replaced by Annex II to this Decision. 9. Annex IV is replaced by Annex III to this Decision. 10. Annex V is replaced by Annex IV to this Decision. 11. Annex VI is deleted. Article 2 This Decision is addressed to the Member States. Done at Brussels, 16 December 2004. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 46, 19.2.1991, p. 1. Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 324, 11.12.2003, p. 37. Decision as last amended by Decision 2004/454/EC (OJ L 156, 30.4.2004, p. 33). (3) OJ L 268, 24.9.1991, p. 15. Directive as last amended by Regulation (EC) No 806/2003. (4) OJ L 49, 19.2.2004, p. 11. Regulation as amended by Regulation (EC) No 585/2004 (OJ L 91, 30.3.2004, p. 17). (5) OJ L 332, 18.11.1992, p. 22. (6) OJ L 268, 24.9.1991, p. 56. Directive as last amended by the Act concerning the conditions of accession (OJ L 236, 23.9.2003, p. 381). (7) OJ L 21, 28.1.2004, p. 11. (8) OJ L 9, 15.1.1993, p. 33. (9) OJ L 24, 30.1.1998, p. 9. Directive as last amended by Regulation (EC) No 882/2004 of the European Parliament and of the Council (OJ L 165, 30.4.2004, p. 1). ANNEX I ANNEX II ANNEX II ANNEX III EXPLANATORY NOTES (a) The certificates shall be produced by the competent authorities of the exporting country, based on the appropriate model appearing in Annex II, IV or V to this Decision taking into account the destination and use of the fish or products after the arrival in the European Community (EC). (b) Considering the status of the place of destination as regards viral haemorrhagic septicaemia (VHS), infectious haematopoietic necrosis (IHN), spring viraemia of carp (SVC), bacterial kidney disease (BKD), infectious pancreatic necrosis (IPN) and Gyrodactylus salaris (G. salaris) in the EC Member State, the appropriate specific additional requirements shall be incorporated and completed in the certificate. (c) The original of each certificate shall consist of a single page, double-sided, or, where more than one page is required, it shall be in such a form that all pages form part of an integrated whole and are indivisible. It shall, on the right hand side of the top of each page, be marked as original and bear a specific code number issued by the competent authority. All pages of the certificate shall be numbered - (page number) of (total number of pages). (d) The original of the certificate and the labels referred to in the model certificate shall be drawn up in at least one official language of the EC Member State in which the inspection at the border post shall be carried out and of the EC Member State of destination. However, these Member States may allow other languages, if necessary, accompanied by an official translation. (e) The certificate issued for live fish, their eggs and gametes must be completed on the day of loading of the consignment for exportation to the EC. The original of the certificate must be completed with an official stamp and signed by an official inspector designated by the competent authority. In doing so, the competent authority of the exporting country shall ensure that the principles of certification equivalent to those laid down in Council Directive 96/93/EC are followed. The stamp, unless embossed, and the signature shall be in a colour different to that of the printing. (f) If for reasons of identification of the items of the consignment, additional pages are attached to the certificate, these pages shall be considered as forming part of the original and be signed and stamped by the certifying official inspector on each page. (g) The original of the certificate must accompany the consignment until it reaches the EC border inspection post. (h) The certificate issued for live fish, their eggs and gametes shall be valid for 10 days from the date of issue. In the case of transport by ship, the time of validity is prolonged by the time of journey at sea. (i) The live fish, their eggs and gametes shall not be transported together with other fish, eggs or gametes that, either are not destined to EC, or are of a lower health status. Furthermore, they must not be transported under any other conditions that alter their health status. (j) The possible presence of pathogens in the water is relevant for considering the health status of live fish, eggs and gametes. The certifying officer should therefore consider the following: the Place of origin should be the localisation of the farm where the fish, eggs or gametes was reared reaching their commercial size relevant for the consignment covered by this certificate. ANNEX III ANNEX IV ANNEX IV ANNEX V